Citation Nr: 1600096	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  15-00 435A	)	DATE
	)
	)

On appeal from the
Veterans Health Administration Central Office


THE ISSUES

1.  Entitlement to payment or reimbursement for private medical services provided to the Veteran in association with his treatment at Northern Montana Group in Havre, Montana on March 24, 2011.

2.  Entitlement to payment or reimbursement for private medical services provided to the Veteran in association with his treatment at Northern Montana Group in Havre, Montana on March 31, 2011.

3.  Entitlement to payment or reimbursement for private medical services provided to the Veteran in association with his treatment at Northern Montana Group in Havre, Montana on June 27, 2011.

4.  Entitlement to payment or reimbursement for private medical services provided to the Veteran in association with his treatment at Northern Montana Group in Havre, Montana on December 7, 2011.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to April 1971. This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2011, August 2011, January 2012 decisions by the Department of Veterans Affairs (VA) Network Authorization and Payment Center (NAPC), formerly the Network Authorization Office (NAO), in Fort Harrison, Montana.

While the record before the Board does not include a VA Form 21-22 designating DAV as the Veteran's representative, VA has acknowledged such representation.  Given the Veteran's clear expression of intent to withdraw this appeal, the Board sees no reason to delay this dismissal to obtain a VA Form 21-22 for the record.  For technical purposes, however, a VA Form 21-22 should be added to the record.  Accordingly, this matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.


FINDING OF FACT

In September 2015, prior to the promulgation of a decision in this matter, the Board received notification from the Veteran that he was withdrawing his appeal seeking payment or reimbursement for private medical services he received in March, June, and December 2011; there are no questions of fact or law in the matters remaining for the Board to consider.
CONCLUSION OF LAW

Regarding the claims for payment or reimbursement for private medical services the Veteran received in March, June, and December 2011, the criteria for withdrawal of an appeal are met; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, given the Veteran's expression of intent to withdraw his appeal in the matter of entitlement to payment or reimbursement for private medical services, further discussion of the impact of the VCAA on these matters is not necessary.

Withdrawal of Appeal

The Board has jurisdiction where there is a question of law or fact in a matter on appeal to the Secretary.  38 U.S.C.A. § 7104.  The appellant may withdraw an appeal at any time prior to the promulgation of a Board decision on the matter.  The withdrawal of an appeal must be either in writing or on the record at a hearing.  Withdrawal can be by the appellant or by his/her representative.  38 C.F.R. § 20.204.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  

In September 2015, the Board received correspondence signed by the Veteran stating that he did not intend to appeal his claim to the Board and that he does not want to "tie up the docket."  In October 2015, his representative submitted a Motion to Withdraw Appeal in these matters.  Inasmuch as the Veteran has withdrawn his appeal in this matter, there is no allegation of error of fact or law remaining before the Board.  Hence, the Board does not have jurisdiction to consider an appeal in these matters, and this appeal must be dismissed.


ORDER

The appeal seeking payment or reimbursement for private medical services provided to the Veteran in association with his treatment at Northern Montana Group in Havre, Montana on March 24, 2011, March 31, 2011, June 27, 2011, and December 7, 2011, is dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


